OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Defendant pleaded guilty to burglary and was sentenced pursuant to a plea agreement the Appellate Division found in a prior order to be illegal. He was offered the chance to withdraw his plea by the sentencing court, and chose not to do so. The sentencing court was not required to offer defendant the option of a lesser sentence, where plea withdrawal can put the defendant in the position he was in prior to admitting guilt (compare People v Selikoff, 35 NY2d 227 [1974], with People v McConnell, 49 NY2d 340 [1980]).
Chief Judge Lippman and Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed in a memorandum.